DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 09/30/2022. This action is made Final.
B.	Claims 201-2078 and 210-220 remain pending.
 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 201-207 and 210-220 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tichenor, James et al. (US Pat. 11,227,445 B1), herein referred to as “Tichenor”.

As for claims 201 and 219-220, Tichenor teaches. A non-transitory computer readable medium and corresponding method of 219 and system of 220 and corresponding method of 219 and system of 220 containing instructions that when executed by at least one processor cause the at least one processor to perform operations for implementing selective virtual object display changes, the operations comprising (col. 9, lines 10-27 computing environment):

 generating an extended reality environment via a wearable extended reality appliance, the extended reality environment including a first virtual plane associated with a physical object wherein the physical object is an inanimate object and the first input includes image data received from an image sensor associated with the wearable extended reality appliance (col. 5, line 45) and a second virtual plane associated with an item, the second virtual plane extending in a direction transverse to the first virtual plane (col. 4, lines 2-24: “Augments and other objects (real or virtual) can also interact with each other, where these interactions can be mediated by the shell and are controlled by rules in the augments evaluated based on contextual information from the shell”) col. 5, lines 3-25 Synthetic surfaces which can be generated without physical room, real-world objects object, etc.. and Semantic Surfaces can be recognized as real or virtual objects and are world locked, such that a real-world physical room, object, etc… is needed and tracked to render content); 


accessing a first instruction for docking a first set of virtual objects in first positions associated with the first virtual plane (col. 5, lines 26-40 i.e. 1st / a wall plane); accessing a second instruction for docking a second set of virtual objects in second positions associated the second virtual plane (col. 5, lines 26-40 i.e. floor plane or 2nd/other wall plane); 

receiving a first input associated with a movement of the physical object (col. 5, line 45, controller or hand is a physical object that is used to interact with augments); 

in response to receiving the first input, analyzing the image data to determine if the movement of the physical object was prompted by a user of the wearable extended reality appliance, causing the change in the display of the first set of virtual objects when the movement of the physical object was prompted by the user, and maintaining the display of the first set of virtual objects when the movement of the physical object was not prompted by the user (col. 11, lines 5-17 tracking gestural input from the user wearing the HMD) the change in the display of the first set of virtual objects in a manner corresponding the movement of the physical object while maintaining the second set of virtual objects in the second positions (User is able to gesture to a physical object that is inanimate and to create/manifest virtual objects related to said inanimate object by tracking gestural commands by user within the HMD view port. 

In FIG. 18, the combined augments 1702 have been selected, causing visual affordances to show on content items that can be selected to spawn other augments, illustrated here as the content items being drawn with dashed lines, but can be other affordances such as changes in color, hue, shading, adding an animation, adding an icon, etc. The user's hand 1202 grasps spawnable content item 1402 and pulls it out of the augments 1702. This causes the augment 1302 (which as described above is the right half of the augments 1702) to request a new augment, supplying a default manifest for person augments with a specified person identifier that was associated with content item 1402. In this example, pulling a content item out of a parent augment does not remove the content item from the parent augment. In other implementations, an augment can be configured to remove a content item from the augment when the content item is pulled out. The artificial reality system receives the new augment request with the manifest and creates a new augment); 

receiving a second input associated with a movement of the item; and in response to receiving the second input, causing a change in a display of the second set of virtual objects in a manner corresponding the movement of the item while maintaining the first positions of the first set of virtual objects (col. 5, lines 42-47 manual placement of augments using physical controller, col. 5, lines 48-57 virtual placement by automatic rule model).

As for claim 202, Tichenor teaches. The non-transitory computer readable medium of claim 201, wherein causing the change in the display of the first set of virtual objects in response to receiving the first input includes moving the first set of virtual objects in the manner corresponding the movement of the physical object, and causing the change in the display of the second set of virtual objects in response to receiving the second input includes moving the second set of virtual objects in the manner corresponding the movement of the item (col. 6, lines 7-32 the user views the virtual environment and interacts with it through manual mode to place augments to virtual slots at physical locations)..

As for claim 203, Tichenor teaches. The non-transitory computer readable medium of claim 201, wherein causing the change in the display of the first set of virtual objects in response to receiving the first input includes changing at least one visual property of the first set of virtual objects, and causing the change in the display of the second set of virtual objects in response to receiving the second input includes changing at least one visual property of the second set of virtual objects . (col. 6, lines 25-32 properties of the surface ( e.g. , type , orientation , shape , size )).

As for claim 204, Tichenor teaches. The non-transitory computer readable medium of claim 201, wherein the first virtual plane is flat and the second virtual plane is curved (col. 24, lines 28-45 flat and curved surfaces).

As for claim 205, Tichenor teaches. The non-transitory computer readable medium of claim 201, wherein the physical object is located on a physical surface and wherein the first virtual plane extends beyond dimensions of the physical surface (col. 24, lines 28-45 volumes around an object).

As for claim 206, Tichenor teaches. The non-transitory computer readable medium of claim 201, wherein the physical object is a computing device and the first input includes motion data received from at least one motion sensor associated with the computing device (Col. 24, lines 28-45 gesture defines volume for the object).

As for claim 207, Tichenor teaches. The non-transitory computer readable medium of claim 206, wherein the operations further include analyzing the motion data to determine if the movement of the physical object is greater than a threshold, causing the change in the display of the first set of virtual objects when the movement of the physical object is greater than the threshold, and maintaining the display of the first set of virtual objects when the movement of the physical object is less than the threshold (col.11, lines 46-52 based upon motion data map virtual objects to appear stationary as HMD moves and have virtual objects react to gestures and other real-world objects).


As for claim 210, Tichenor teaches. The non-transitory computer readable medium of claim 201, wherein the movement of the physical object is a movement of the physical object to a new location, and the operations further include: updating the display of the first set of virtual objects such that the first set of virtual objects appears in proximity to the new location; and in response to a determination that the new location is separated from a physical surface upon which the physical object was originally located, modifying the display of the first set of virtual objects (col. 27, lines 55-57 and col. 28, lines 60-61 user can move a augment that is locked to a real world object (soccer ball) and move it and the augment will follow as it is locked to the real world object).

As for claim 211, Tichenor teaches. The non-transitory computer readable medium of claim 210, wherein modifying the display of the first set of virtual objects includes at least one of causing the first set of virtual objects to disappear, changing at least one visual property of the first set of virtual objects, or displaying a minimized version of the first set of virtual objects (col. 17, line 12 minimized mode).

As for claim 212, Tichenor teaches. The non-transitory computer readable medium of claim 201, wherein the item is a virtual object and the second input includes pointing data received from an input device connectable to the wearable extended reality appliance (col. 5, lines 45-46 pointing to trace a space).

As for claim 213, Tichenor teaches. The non-transitory computer readable medium of claim 212, wherein the operations further include analyzing the pointing data to identify cursor actions indicative of a desired movement of the virtual object, and causing the change in the display of the second set of virtual objects in a manner corresponding with the desired movement of the virtual object (col. 5, lines 45-46 pointing to trace a space for augment interaction with gesture from user).

As for claim 214, Tichenor teaches. The non-transitory computer readable medium of claim 201, wherein the item is a virtual object and the second input includes image data received from an image sensor associated with the wearable extended reality appliance (col. 28, line 14 gaze of user).

As for claim 215, Tichenor teaches. The non-transitory computer readable medium of claim 214, wherein the operations further include analyzing the image data to identify hand gestures indicative of a desired movement of the virtual object, and causing the change in the display of the second set of virtual objects in a manner corresponding with the desired movement of the virtual object (fig. 12 to 14 depict user gesture to create augment and place augment through gesture input, col. 28, line 60).

As for claim 216, Tichenor teaches. The non-transitory computer readable medium of claim 201, wherein the item is a virtual object and the movement of the virtual object includes a modification in at least one of dimensions or an orientation of the virtual object, and wherein the operations further include changing at least one of dimensions or orientations of the second set of virtual objects in a manner corresponding the modification of the virtual object (col. 6, line 28 changing the orientation).

As for claim 217, Tichenor teaches. The non-transitory computer readable medium of claim 201, wherein the extended reality environment includes a virtual object associated with the first virtual plane and docked to the item, and the operations further include: in response to receiving the first input, causing the change in the display of the first set of virtual objects in a manner corresponding the movement of the physical object while maintaining a position of a display of the virtual object; and in response to receiving the second input, causing the change in the display of the second set of virtual objects and changing the display of the virtual object in a manner corresponding the movement of the item (example: col. 24, lines 7-27 augments docked to side of field of view of physical view of the HMD wearing user).

As for claim 218, Tichenor teaches. The non-transitory computer readable medium of claim 201, wherein the extended reality environment includes a virtual object associated with the second virtual plane and docked to the physical object, and wherein the operations further include: in response to receiving the first input, causing the change in the display of the first set of virtual objects and a change in a display of the virtual object in a manner corresponding the movement of the physical object; and in response to receiving the second input, causing the change in the display of the second set of virtual objects in a manner corresponding the movement of the item while maintaining a position of the display of the virtual object (example: col. 24, lines 7-27 augments docked to side of field of view of physical view of the HMD wearing user).



(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. 

A1.	Applicant specifically argues about new scope of the claims based upon newly added limitations.
R1.	Examiner notes the new analysis of the claims above to address these concerns. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        October 21, 2022